Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Response to Amendments
The amendment and response filed on August 09, 2022, to the Non-Final Office Action dated May 10, 2022 has been entered.  Claims 1 and 9 are amended; claims 2, 4, 6, and 8 have been cancelled; claims 10-11 have been added.  Claims 1, 3, 5, 7, 9-11 are pending in this application.
                                   Response to Arguments
Applicant’s arguments and amendments, see pages 5-8, filed August 09, 2022, with respect to the 35 U.S.C. § 103 rejection based on Fukushige (US-20200189582-A1) and Williams (US-20030024759-A1)  have been considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1, 3, 5, 7, and 9  has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.
                                    Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushige et al (US-20200189582-A1)(“ Fukushige”) and Williams et al (US-20030024759-A1)(“Williams”), and further in view of NAKAHATA et al (US-20180056863-A1)(“Nakahata”).
 As per claim 1, Fukushige discloses a steering apparatus  (Figure 1,control unit 3 and actuator 530) comprising:
an actuator configured to generate an output for turning a steerable wheel of a vehicle (Fukushige at Figure 1 and Para. [0036] discloses “steering actuator 53 receives, as input, a steering control command value from the autonomous driving control unit 4 and controls the steering angle”.); and
  an actuator controller configured to control the actuator in accordance with a steering input (Fukushige at Para. [0032] discloses “autonomous driving control unit 4 derives steering control command”.), 
  Fukushige does not explicitly disclose conditioning the steering control command by using a filtering processor configured to perform filtering processing for reducing or cutting a component in a predetermined frequency band from the steering input. Fukushige does disclose that when following a target route, especially concerning curvature of the road at Paras. [0098]-[0099], it is possible to “select whether to prioritize smoothness or to prioritize non-departure” during the steering process. Para. [0101].
Williams in the same field of endeavor discloses a steering control system with adaptive filtering to condition a steering input signal so that the “vehicle steering [] adapt to changes in the dynamic of the system” such as adapting to changes in  vehicle speed. See Abstract, Figure 2, and Para. [0062]. Williams at Para. [0044] discloses allowing frequencies below and above  a predetermined “blending frequency” to condition the steering input signal.
In particular, Williams discloses wherein the actuator controller comprises a filtering processor (Williams at Para. [0058] discloses that blending filter can be implemented in a digital computer.) configured to perform filtering processing for reducing or cutting a component in a predetermined frequency band from the steering input (Williams at Para. [0010] discloses “blending filter means includes a low pass filter which passes all frequencies below the blending frequency and a high pass filter which passes all frequencies above the blending frequency, steering assist means for providing steering assist in response to a control signal, control means operatively connected to the blending filter means for providing said control signal to the steering assist means in response to the blended filtered torque signal”. ), and 
 Wherein the actuator controller is configured to control the actuator in accordance with the steering input after the filtering processing (Williams at Para. [0010] which discloses “control means operatively connected to the blending filter means for providing said control signal to the steering assist means in response to the blended filtered torque signa, and means whereby high frequency gain of the steering assist system is arranged to be low for on-center operation of the hand wheel and relatively higher for off-center operation”.).  
       It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering apparatus of Fukushige  to include the conditioning of a steering input signal by using the blending filter of Williams, since providing a steering input signal within a certain frequency range  will ensure stability and improve driver comfort under all aspects of operation. 
Those in the art would be motivated to combine the filtering of certain frequency bands of Williams with the steering apparatus of Fukushige because the ability to provide precision and comfort by filtering the steering signal would lead to  “vehicle behavior where it is possible to feel more at ease” as an occupant. Fukushige at Para. [0101].  
Fukushige and Williams do not disclose but Nakahata discloses  a head behavior detector configured to detect a behavior of a head of an occupant of a vehicle (Nakahata at Figure 1 and at Para. [0037] which discloses “camera 101 may be mounted in a passenger compartment of the vehicle 10 in such a manner that motion of the driver's head in a left-right direction of the vehicle 10 can be captured.”); 
Nakahata further discloses a frequency detector configured to detect an oscillation frequency of the head of the occupant (Nakahata at Figure 12, frequency analyzer 341, which at Para. [0083] is disclosed to be configured to perform “frequency-analyzes time data of the acceleration of the driver's head, which is stored in the memory 310 by the acceleration calculator 323, with use of a method such as a high-speed Fourier transformation for instance, and calculates frequency data of a power spectral density (PSD).) in a yaw direction or a roll direction of the vehicle using the detected behavior of the head of the occupant (Nakahata at Figure 13 and Para. [0084] which discloses that “frequency data AB of PSD in FIG. 13 is data obtained by frequency-analyzing time data of the acceleration of a driver's head in the left-right direction [yaw] when a driver's physical condition is deteriorated, which is illustrated in the section (A) of FIG. 7 for instance.”).
In this way, the system of Nakahata includes providing an electronic control unit with information on the state of driver by monitoring the motion of a driver’s head with respect to a vehicle action like a change in motion. Like Fukushige and Williams, Nakahata  is concerned with a computing system to control a vehicle based on a monitored parameter which in this case is the state of a driver, as determined by the oscillation of a driver’s head, to formulate a control action so as to protect the driver or passengers in addition to an enhanced driving experience that limits the roughness of a drive by determining “learned value appropriate for the driver.” Nakahata at Para. [0100].
       Therefore, from the teaching of Fukushige and Williams, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Nakahata to the system Fukushige as modified by Williams since doing so would enhance the system so as to provide a steering input signal within a certain frequency range that is tailored to the occupant so as to  ensure stability and improved driver feel under all operating conditions.
and wherein the filtering processor is configured to reduce or cut a component in a frequency band that includes the oscillation frequency of the head of the occupant in the yaw direction or the roll direction of the vehicle (Williams at Para. [0010] discloses “blending filter means includes a low pass filter which passes all frequencies below the blending frequency and a high pass filter which passes all frequencies above the blending frequency, steering assist means for providing steering assist in response to a control signal, control means operatively connected to the blending filter means for providing said control signal to the steering assist means in response to the blended filtered torque signal”. Further, Williams at  Para. [0015] notes that limiting signals at the blending frequency maintains a “driver feel”; the driver’s response can be inferred from head oscillation and would be a proxy for a frequency that when applied would maintain aspects  of the driver feel and driving comfort. ).
As per claim 3, Fukushige, Williams, and Nakahata disclose a steering apparatus, wherein at least part of the frequency band is set within a range of 1 Hz to 5 Hz (Williams at Para. [0070] sets the frequency split 4 Hz  and Para. [0082] at 2.86 Hz.).  
As per claim 5, Fukushige, Williams, and Nakahata disclose a steering apparatus, further comprising:
 an environment recognition unit configured to recognize an environment ahead of the vehicle (Fukushige at Para. [0020] discloses “a surrounding environment recognition unit 2”.);
 a target route setting unit configured to set a target route on a basis of a result of recognition by the environment recognition unit (Fukushige at Para. [0030] discloses “generates a target route to a destination from a current position using a route search. In addition to displaying the generated target routes on a map, and the navigation control unit 3 outputs the target route information”.); and
 a steering input setting unit configured to set the steering input so that the vehicle traces the target route (Fukushige at Para. [0032] discloses “autonomous driving control unit 4 derives steering control command values using target route information inputted thereto, and outputs a result of this derivation to a steering actuator 53.”).  
As per claim 7, Fukushige, Williams, and Nakahata disclose a steering apparatus, further comprising:
an environment recognition unit configured to recognize an environment ahead of the vehicle (Fukushige at Para. [0020] discloses “a surrounding environment recognition unit 2”.);
 a target route setting unit configured to set a target route on a basis of a result of recognition by the environment recognition unit (Fukushige at Para. [0030] discloses “generates a target route to a destination from a current position using a route search. In addition to displaying the generated target routes on a map, and the navigation control unit 3 outputs the target route information”.); and
 a steering input setting unit configured to set the steering input so that the vehicle traces the target route (Fukushige at Para. [0032] discloses “autonomous driving control unit 4 derives steering control command values using target route information inputted thereto, and outputs a result of this derivation to a steering actuator 53.”).  
As per claim 9, Fukushige discloses a steering apparatus  (Figure 1,control unit 3 and actuator 530) comprising:
  an actuator configured to generate an output for turning a steerable wheel of a vehicle (Fukushige at Figure 1 and Para. [0036] discloses “steering actuator 53 receives, as input, a steering control command value from the autonomous driving control unit 4 and controls the steering angle”.) ; and
  circuitry configured to control the actuator in accordance with a steering input (Fukushige at Para. [0032] discloses “autonomous driving control unit 4 derives steering control command”.), 
  Fukushige does not explicitly disclose conditioning the steering control command using a process to  perform filtering processing for reducing or cutting a component in a predetermined frequency band from the steering input, and control the actuator in accordance with the steering input after the filtering processing.  Fukushige does disclose that when following a target route, especially concerning curvature of the road at Paras. [0098]-[0099], it is possible to “select whether to prioritize smoothness or to prioritize non-departure” during the steering process. Para. [0101].
Williams in the same field of endeavor discloses a steering control system with adaptive filtering to condition a steering input signal so that the “vehicle steering [] adapt to changes in the dynamic of the system” such as adapting to changes in  vehicle speed. See Abstract, Figure 2, and Para. [0062]. Williams at Para. [0044] discloses allowing frequencies below and above  a predetermined “blending frequency” to condition the steering input signal.
In particular, Williams discloses circuitry to  perform filtering processing for reducing or cutting a component in a predetermined frequency band from the steering input (Williams at Para. [0010] discloses “blending filter means includes a low pass filter which passes all frequencies below the blending frequency and a high pass filter which passes all frequencies above the blending frequency, steering assist means for providing steering assist in response to a control signal, control means operatively connected to the blending filter means for providing said control signal to the steering assist means in response to the blended filtered torque signal”. ), and control the actuator in accordance with the steering input after the filtering processing (Williams at Para. [0010] which discloses “control means operatively connected to the blending filter means for providing said control signal to the steering assist means in response to the blended filtered torque signa, and means whereby high frequency gain of the steering assist system is arranged to be low for on-center operation of the hand wheel and relatively higher for off-center operation”.).  
       It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering apparatus of Fukushige  to include the conditioning of a steering input signal by using the blending filter of Williams, since providing a steering input signal within a certain frequency range  will ensure stability and improve driver comfort under all aspects of operation. 
      Those in the art would be motivated to combine the filtering of certain frequency bands of Williams with the steering apparatus of Fukushige because the ability to provide precision and comfort by filtering the steering signal would lead to  “vehicle behavior where it is possible to feel more at ease” as an occupant. Fukushige at Para. [0101].  
Fukushige and Williams do not disclose but Nakahata discloses  a head behavior detector configured to detect a behavior of a head of an occupant of a vehicle (Nakahata at Figure 1 and at Para. [0037] which discloses “camera 101 may be mounted in a passenger compartment of the vehicle 10 in such a manner that motion of the driver's head in a left-right direction of the vehicle 10 can be captured.”); 
Nakahata further discloses a frequency detector configured to detect an oscillation frequency of the head of the occupant (Nakahata at Figure 12, frequency analyzer 341, which at Para. [0083] is disclosed to be configured to perform “frequency-analyzes time data of the acceleration of the driver's head, which is stored in the memory 310 by the acceleration calculator 323, with use of a method such as a high-speed Fourier transformation for instance, and calculates frequency data of a power spectral density (PSD).) in a yaw direction or a roll direction of the vehicle using the detected behavior of the head of the occupant (Nakahata at Figure 13 and Para. [0084] which discloses that “frequency data AB of PSD in FIG. 13 is data obtained by frequency-analyzing time data of the acceleration of a driver's head in the left-right direction [yaw] when a driver's physical condition is deteriorated, which is illustrated in the section (A) of FIG. 7 for instance.”).
In this way, the system of Nakahata includes providing an electronic control unit with information on the state of driver by monitoring the motion of a driver’s head with respect to a vehicle action like a change in motion. Like Fukushige and Williams, Nakahata  is concerned with a computing system to control a vehicle based on a monitored parameter which in this case is the state of a driver, as determined by the oscillation of a driver’s head, to formulate a control action so as to protect the driver or passengers in addition to an enhanced driving experience that limits the roughness of a drive.
       Therefore, from the teaching of Fukushige and Williams, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teaching of Nakahata to the system Fukushige as modified by Williams since doing so would enhance the system so as to provide a steering input signal within a certain frequency range that is tailored to the occupant so as to ensure stability and improved driver feel under all operating conditions.
and wherein the filtering processor is configured to reduce or cut a component in a frequency band that includes the oscillation frequency of the head of the occupant in the yaw direction or the roll direction of the vehicle (Williams at Para. [0010] discloses “blending filter means includes a low pass filter which passes all frequencies below the blending frequency and a high pass filter which passes all frequencies above the blending frequency, steering assist means for providing steering assist in response to a control signal, control means operatively connected to the blending filter means for providing said control signal to the steering assist means in response to the blended filtered torque signal”. Further, Williams at  Para. [0015] notes that limiting signals at the blending frequency maintains a “driver feel”; the driver’s response can be inferred from head oscillation and would be a proxy for a frequency that when applied would maintain aspects  of the driver feel and driving comfort.).
Claims 10 and 11 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Basting et al (US-20160229450-A1) discloses in a steering assistance system the actuation of a  second actuating drive to diminish the irritating effects of a high-frequency component from the  changes of the steering angle. See Abstract and Figures 2-4.
Victor et al (US-20150262484-A1) discloses a camera system to detect if the head of an  operator is rotating to the right or left (yaw),  rotating up or down (pitch), or, leaning towards the right or left shoulder (roll) to ascertain the state of a driver such as level of distraction. See Abstract, Paras. [0043]-[0044], and Figure 3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661